





Ex. 10.4


Great Plains Energy Incorporated
Kansas City Power & Light Company
KCP&L Greater Missouri Operations Company


Annual Incentive Plan
Amended effective as of January 1, 2016


Objective


The Great Plains Energy Incorporated (“Great Plains Energy” or the “Company”),
Kansas City Power & Light Company (“KCP&L”), and KCP&L Greater Missouri
Operations Company (“GMO”) Annual Incentive Plan (the “Plan”) is designed to
motivate and reward officers for the achievement of specific key financial and
business goals. By providing market-competitive target awards, the Plan supports
the attraction and retention of senior executive talent critical to achieving
Great Plains Energy’s strategic business objectives.


Eligible participants shall be those officers of Great Plains Energy, KCP&L
and/or GMO (“participants”), as approved by the Compensation and Development
Committee (“Committee”) of the Board of Directors.


Awards


Awards are recommended by the Committee and approved by the independent members
of the Board of Directors, and set as a percentage of the participant’s base
salary. Percentages will vary based on level of responsibility, market data and
internal comparisons.


Plan Year and Incentive Objectives


The fiscal year (“Plan Year”) of the Plan will be the fiscal year beginning on
January 1 and ending on December 31. Within the first 90 days of the Plan Year,
the Committee will recommend for approval by the independent members of the
Board of Directors specific annual objectives and performance levels that are
applicable to each participant. The amount of an individual participant’s award
will be determined based on performance against the specific objectives and
performance levels approved by the independent members of the Board of
Directors. Objectives and performance levels for each Plan Year will be fixed
for the Plan Year and will be changed only upon the approval of the independent
members of the Board of Directors. Each participant will be provided a copy of
the applicable objectives and performance levels within the first 90 days of the
year, which will also be attached as an appendix to this document.


Payment of Awards


Earned awards will be payable to each participant after the completion of the
Plan Year, following the determination by the Committee of the achievement level
for each of the relevant objectives and the date payment will be made. The
awards will be paid, in the sole discretion of the Committee, in cash, Company
stock (in the form of “Bonus Shares” under the Company’s Long-Term Incentive
Plan, as may be amended or restated), or a combination of cash and stock, except
to the extent receipt of payment is properly deferred under the Nonqualified
Deferred Compensation Plan (the “NQDC Plan”). (Note that any earned award for
which a deferral election has been made under the NQDC Plan will result in a
cash award being deferred, as Bonus Shares are not eligible to be deferred under
such plan.)






--------------------------------------------------------------------------------




An award for a person who becomes a participant during a Plan Year will be
prorated unless otherwise determined by the Committee. A participant who retires
during a Plan Year will receive a prorated award unless otherwise determined by
the Committee. Prorated awards will be payable in the event of death or
disability of the participant. Proration shall be calculated using the number of
months elapsed in the year prior to the event, based on the following
conventions: If the event occurs between the first and fifteenth day of a month,
it shall be deemed to have occurred on the first of the month; and if the event
occurs subsequent to the fifteenth day of a month, it shall be deemed to have
occurred on the first day of the following month. A participant who terminates
employment with the Company prior to the date awards are paid shall forfeit all
awards unless otherwise determined by the Committee in its sole discretion.


The Company may deduct from the cash portion of the award all applicable
withholding and other taxes applicable to the entire award. Such withheld amount
must satisfy, but not exceed, the Company’s minimum tax withholding obligations
for federal and state income tax purposes. No Company common stock will be paid
under an award until the participant (or the participant’s successor) has paid
to the Company the amount that must be withheld under federal, state and local
income and employment tax laws or the participant and the Company have made
satisfactory provision for the payment of such taxes. As an alternative to
making a cash payment to satisfy the applicable withholding taxes, the
participant or the participant’s successor may elect to have the Company retain
that number of shares (valued at their Fair Market Value, as that term is
defined in the Company’s Long-Term Incentive Plan, as may be amended or
restated) that would satisfy the applicable withholding taxes, subject to the
Committee’s continuing authority to require cash payment notwithstanding
participant’s election.


To the extent the participant elects to have shares withheld to cover the
applicable minimum withholding requirements, and has not already done so, the
participant must complete a withholding election on the form provided by the
Corporate Secretary of the Company and return it to the designated person set
forth on the form no later than the date specified thereon (which shall in no
event be more than thirty days from the grant date of the award). The
participant may elect on such form to relinquish the minimum number of whole
shares of Company common stock having an aggregate fair market value (as
determined for tax purposes) on the applicable vesting or payment date that will
fully cover the amount required to satisfy the Company’s minimum tax withholding
obligations for federal and state income tax purposes arising on the applicable
vesting or payment date. To the extent no withholding election is made before
the date specified, the participant is required to pay the Company the amount of
federal, state and local income and employment tax withholdings by cash or check
at the time the participant recognizes income with respect to such shares, or
must make other arrangements satisfactory to the Company to satisfy the tax
withholding obligations after which the Company will release or deliver, as
applicable, to the participant the full number of shares.


The Company will, to the full extent permitted by law, have the discretion based
on the particular facts and circumstances, to require that each participant
reimburse the Company for all or any portion of any awards if and to the extent
the awards reflected the achievement of financial results that were subsequently
the subject of a restatement, or the achievement of other objectives that were
subsequently found to be inaccurately measured, and a lower award would have
occurred based upon the restated financial results or inaccurately measured
objectives. The Company may, in its discretion, (i) seek repayment from the
participants; (ii) reduce the amount that would otherwise be payable to the
participants under current or future awards; (iii) withhold future equity grants
or salary increases; (iv) pursue other available legal remedies; or (v) any
combination of these actions. The Company may take such actions against any
participant, whether or not such participant engaged in any misconduct or was
otherwise at fault with respect to such restatement or inaccurate measurement.
The Company will, however, not seek reimbursement with respect to any awards
paid more than three years prior to such restatement or the discovery of
inaccurate measurements, as applicable.


2

--------------------------------------------------------------------------------






Administration


The Committee has the full power and authority to interpret the provisions of
the Plan. The independent members of the Board of Directors have the exclusive
right to terminate, modify, change, or alter the plan at any time.




Adopted by the independent members of
the Board of Directors on February 10, 2016








By:    /s/ John J. Sherman
Chair, Compensation and Development Committee




3

--------------------------------------------------------------------------------





[capturea02.jpg]


4